              Case 1:09-cr-00902-SHS Document 162 Filed 11/13/20 Page 1 of 3




                                                            MEMO ENDORSED




                                                            1




                      2




1
2

                                     ..

                                                     215-575-7000


121996497_1
              Case 1:09-cr-00902-SHS Document 162 Filed 11/13/20 Page 2 of 3




                                                                               , 511




                        3




                                                                  .




3




121996497_1
              Case 1:09-cr-00902-SHS Document 162 Filed 11/13/20 Page 3 of 3




          Defendant's request to terminate supervised release and to permit the trip to
          Costa Rico is denied.

          Dated: New York, New York
                 November 13, 2020




121996497_1
